Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/808,213 filed on March 3, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on January 8, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on October 8, 2020.  Applicant has amended claims 1 and 8. Claims 1-20 are currently pending and have been fully examined.

Response to Arguments
Applicant's arguments/remarks filed on January 8, 2021 have been fully considered.
On pp. 10-13 of the applicant's arguments/remarks, with respect to rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2018/0098063 A1 (hereinafter “Chen ‘063”) in view of Han et al., US 2020/0260113 A1 (hereinafter “Han”), applicant argues that:
“Chen-063 does not describe selecting a piece of the sub-block affine motion information from the sub-block affine motion of the sub-blocks as representative motion information for the current block”.
The examiner respectfully disagrees.
entirety. According to MPEP 2141.02.VI prior art must be considered in its entirety. Specifically,
“A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).”
FIG. 5 of Chen ‘063 describes the situation claimed in the amended version of claim 1.  Motion vector V0 for top-left control point (belonging to the top-left sub-block of the current block 500) and motion vector V1 for top-right control point (belonging to top-right sub-block of the current block 500) are used to arrive at motion vectors for all sub-blocks of the current block 500, i.e., motion vectors for the entire current block.
Claim 8 is directed to an apparatus that performs the same series of steps of claim 1.

In addition, with respect to amendment made to independent claims 1 and 8, Han, par. 41 describes a process of updating the buffer that stores motion information in a FIFO fashion as a new entry and a new HMVP candidate.
Even though the examiner believes that Chen ‘063 in combination with Han disclose the amended version of claims 1 and 8, in order to avoid back-and-forth arguments and expedite the prosecution of the application, a third reference, found as a result of a new search, is cited that more clearly discloses the claimed invention of claims 1 and 8 in the Office action that follows.
The examiner maintains his rejection of claims 1-20 under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2018/0098063 A1 (hereinafter “Chen ‘063”) in view of Han et al., US 2020/0260113 A1 (hereinafter “Han”) and further in view of Lin et al., US 2020/0275093 A1 (hereinafter “Lin”).
With respect to claim 1, Chen ‘063 discloses a method of video decoding [abstract, par. 2] in a decoder [abstract, FIG. 13], comprising: dividing a current block into a plurality of sub-blocks [FIG. 5, par. 107, FIG. 19A, par. 240: “In the example of for the current block as a new entry in a history-based motion vector prediction (HMVP) buffer. While Chen ‘063 discloses storing reconstructed video data in a buffer [FIG. 12, buffer 1216, par. 201] and where reconstructed video data implicitly include motion information, Chen ‘063 does not explicitly disclose storing the representative motion information for the current block as a new entry in a history-based motion vector prediction (HMVP) buffer. However, Han discloses storing the representative motion information for the current block as a new entry in a history-based motion vector prediction (HMVP) buffer [par. 41: “A table with multiple HMVP candidates is maintained during the encoding/decoding process. The table is emptied when a new slice is encountered. Whenever there is an inter-coded block, the associated motion information is inserted to the table in a first-in-first-out (FIFO) fashion as a new HMVP candidate” where table in this instance plays the role of a buffer (emphasis added)]. Furthermore, Lin discloses storing the representative motion information for the current block as a new entry in a history-based motion vector prediction (HMVP) buffer [par. 46: “In some embodiments, the compared HMVP candidate is added into the list of merge candidates when the comparison result indicates that the compared HMVP candidate is different from the candidates in the list of merge candidates” (emphasis added) noting that “being different” is the same as “being new”]. Therefore, in view of disclosures by Han and Lin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen ‘063, Han and Lin with the motivation to devise a method and apparatus for video coding whereby a motion vector (MV) candidate list for the current block, wherein generating the MV candidate list comprises: determining one or more history-based motion vector prediction (HMVP) candidates in order to encode, transmit, receive decode and/or store the digital video data more efficiently [Han: abstract, par. 3]. 
With respect to claim 2, Chen ‘063, Han and Lin, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Chen ‘063 discloses wherein the selected piece of sub-block motion information is for a sub-block of the sub-blocks that is at a particular position in the current block [FIG. 5, sub-blocks V0 and V1 – see also FIG. 8A]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claims 8-9 and 14, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 1-2 and 7, respectively. Therefore, claims 8-9 and 14 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2 and 7, respectively.
With respect to claims 15-16 and 20, the claims are drawn to a computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-2 and 7 respectively. Therefore, claims 15-16 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2 and 7, respectively.

Claim 3-6, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘063, Han and Lin, as applied to claims 1 and 2, and further in .
With respect to claim 4, Chen ‘063, Han and Lin, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Chen ‘483 discloses wherein the particular sub-block is adjacent to a center position of the current block [FIG. 7, par. 151 – see note under the above rejection of claim 3]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 3.

With respect to claim 6, Chen ‘063, Han and Lin, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Chen ‘483 discloses the limitation further comprising: determining the particular position according to control information transmitted in a Sequence Parameter Set (SPS), Picture Parameter Set (PPS), slice header, tile group header, or tile header [par. 214]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 3.
With respect to claims 10-13, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 3-6, respectively. Therefore, claims 10-13 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 3-6, respectively.
With respect to claims 16-19, the claims are drawn to a computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 3 (corresponding to claim 17), combination of claims 4 and 5 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19, respectively, of copending Application No. 16/817,245 (hereinafter “App. ‘245”), in view of Chen ‘063 and Han. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 1, 8 and 15 of the instant application and claims 1, 10 and 19 of Appl. ‘245, in combination with Chen ‘063 and Han, would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims of side by side. The elements that are absent from claim 1 of Appl. ‘245 are disclosed by Chen ‘063 and Han, as argued in the above rejection of claim 1 of the instant application.


Application 16/808,213

Claim 1. A method of video decoding in a decoder, comprising: dividing a current block into a plurality of sub-blocks; deriving a plurality of pieces of sub-block motion information for the plurality of sub-blocks; generating predicted sub-block samples for the sub-blocks according to the pieces of sub-block motion information; generating a predicted block for the current block according to a combination of the predicted sub-block samples; selecting a piece of the sub-block motion information from the pieces of sub-block motion information as representative motion information for the current block; and storing the representative motion information in a history-based motion vector prediction (HMVP) buffer.
Claim 8 is a device of claim 1.
Claim 15 is a non-transitory machine-readable medium of claim 1.

Application 16/817,245

Claim 1. A method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a prediction mode for the current block and an access order for an affine history-based motion predictor (HMVP) buffer, constructing a motion vector predictor (MVP) list including an affine HMVP candidate from the affine HMVP buffer according to the access order, and reconstructing the current block based on the MVP list.
Claim 10 is a device of claim 1.
Claim 19 is a non-transitory machine-readable medium of claim 1.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Lee, US 2020/0252644 A1, discloses image decoding method and apparatus.
Han et al., US 2020/0252639 A1, discloses shared motion vector predictor list in video coding.
Seregin et al., US 2020/0228796 A1, discloses local illumination compensation in video coding.
Chen et al., US 2018/0192069 A1, discloses motion vector generation for affine motion model.
Wang et al., US 2020/0204812 A1, discloses derivation of processing area for parallel processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485